       Case 3:19-cv-00217-MMD-WGC Document 20 Filed 06/15/21 Page 1 of 4




1    AARON D. FORD
       Attorney General
2    ROST C. OLSEN, Bar #14410
       Deputy Attorney General
3    State of Nevada
     100 N. Carson Street
4    Carson City, NV 89701-4717
     Tel: (775) 684-1209
5    E-mail: rolsen@ag.nv.gov

6    Attorneys for Defendants
     Kira Butcher, Jacob Cruz, William Gittere,
7    William Reubart, and Brandon Stubbs

8

9                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
10

11   IVAN LEE MATTHEWS, II,
                                                       Case No. 3:19-cv-00217-MMD-WGC
12                      Plaintiff,
                                                        DEFENDANTS’ MOTION FOR
13   vs.                                                EXTENSION OF DISPOSITIVE
                                                           MOTIONS DEADLINE
14   WILLIAM GITTERE, et al.,                                (First Request)
15                      Defendant.
16

17

18         Defendants Kira Butcher, Jacob Cruz, William Gittere, William Reubart, and

19   Brandon Stubbs, by and through counsel, Aaron D. Ford, Attorney General of the State

20   of Nevada, and Rost C. Olsen, Deputy Attorney General, move this Court for a brief

21   extension of the dispositive motions deadline in this matter, from June 14, 2021 to

22   June 28, 2021.

23                    MEMORANDUM OF POINTS AND AUTHORITIES

24         District courts have inherent power to control their dockets. Hamilton Copper &

25   Steel Corp. v. Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990); Oliva v. Sullivan,

26   958 F.2d 272, 273 (9th Cir. 1992). Fed. R. Civ. P. 6(b)(1) governs enlargements of time

27   and provides as follows:

28   ///
                                                  1
       Case 3:19-cv-00217-MMD-WGC Document 20 Filed 06/15/21 Page 2 of 4



                   When an act may or must be done within a specified time, the
1                  court may, for good cause, extend the time: (A) with or without
                   motion or notice if the court acts, or if a request is made, before
2                  the original time or its extension expires; or (B) on motion made
                   after the time has expired if the party failed to act because of
3                  excusable neglect.
4          “The proper procedure, when additional time for any purpose is needed, is to

5    present to the Court a timely request for an extension before the time fixed has expired

6    (i.e., a request presented before the time then fixed for the purpose in question has

7    expired).” Canup v. Miss. Valley Barge Line Co., 31 F.R.D. 282, 283 (D.Pa. 1962). The

8    Canup Court explained that “the practicalities of life” (such as an attorney’s “conflicting

9    professional engagements” or personal commitments such as vacations, family activities,

10   illnesses, or death) often necessitate an enlargement of time to comply with a court

11   deadline. Id.

12         Here, undersigned counsel just completed another dispositive motion in a case

13   involving Plaintiff Matthews last week,1 and anticipated having enough time to finish a

14   dispositive motion in this matter by today as well. However, this estimation proved to be

15   too ambitious, as undersigned was then tasked to cover a state court hearing today for a

16   colleague due to illness, which required undersigned to prepare for that hearing rather

17   than draft the motion for summary judgment in this matter. Accordingly, “the

18   practicalities of life” in these circumstances lead Defendants to seek this short extension

19   of the dispositive motions deadline. See Canup, 31 F.R.D. at 283.

20         This short extension of the dispositive motions deadline will allow undersigned to

21   brief the issues and potentially provide the Court bases to adjudicate this matter via

22   motion, either partially or fully, which would avoid unnecessary trial and preserve

23   limited judicial resources.

24   ///

25   ///

26   ///

27
           1   See Matthews v. Reubart, et al., 3:19-cv-00221-MMD-CLB, ECF no. 12.
28
                                                   2
       Case 3:19-cv-00217-MMD-WGC Document 20 Filed 06/15/21 Page 3 of 4




1          For the foregoing reasons, Defendants move the Court to extend the dispositive

2    motions deadline in this matter from June 14, 2021 to June 28, 2021. Defendants submit

3    this request in good faith and not to cause any undue delay or other improper purpose.

4          DATED this 14th day of June, 2021.
                                         AARON D. FORD
5                                        Attorney General
6
                                           By:
7                                                    ROST C. OLSEN
                                                     Deputy Attorney General
8                                                    State of Nevada
                                                     Public Safety Division
9
                                                     Attorneys for Defendants
10

11

12

13
          IT IS SO ORDERED.
14
          ____________________________________
15
          UNITED STATES MAGISTRATE JUDGE
16
          DATED: June 15, 2021
17

18
19

20

21

22

23

24

25

26
27

28
                                                 3
       Case 3:19-cv-00217-MMD-WGC Document 20 Filed 06/15/21 Page 4 of 4




1                                CERTIFICATE OF SERVICE

2          I certify that I am an employee of the Office of the Attorney General, State of

3    Nevada, and that on this 14th day of June, 2021, I caused to be deposited for mailing a

4    true and correct copy of the foregoing, DEFENDANTS’ MOTION FOR EXTENSION

5    OF DISPOSITIVE MOTIONS DEADLINE (First Request), to the following:

6

7    Ivan Lee Matthews
     221 W 48th Street
8    Los Angeles, CA 90037
9

10                                                  _____________________________
                                                    An employee of the
11                                                  Office of the Attorney General
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                4
